J   -S07022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                      1   IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                             Appellee

                        v.

SCOTT WILBUR TILDEN, JR.

                             Appellant                      No. 1494 MDA 2016


            Appeal from the Judgment of Sentence August 11, 2016
                 In the Court of Common Pleas of Perry County
              Criminal Division at No(s): CP-50-CR-0000475-2015

BEFORE:     BOWES, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                                   FILED APRIL 04, 2017

        Scott W. Tilden. Jr., appeals from the judgment of sentence imposed,

following his conviction in the Court of Common Pleas of Perry County, of

two counts of robbery.'         Tilden argues the court abused its discretion by

directing his sentence in this matter, to run consecutively to            a    sentence

imposed following his conviction in Adams County of                a   third count of

robbery. After review, we affirm.

        On January 4, 2016, Tilden pleaded       guilty   in Adams County to one (1)

count of robbery, graded as         a    felony of the second degree.         The court

sentenced Tilden to three (3) to six (6) years' imprisonment. On August 11,




'   18 Pa.C.S.A. §   3701(a)(1)(vi).
J   -S07022-17


2016, Tilden pleaded guilty to two additional counts of robbery in Perry

County, each graded as           a   felony of the second degree.

        At the sentencing hearing, the trial court in Perry County examined

Tilden's personal history and the details of the three robberies.                      N.T.

Sentencing Hearing, 8/11/16, at 5.              The first two robberies occurred at the

First National Bank of Mifflintown in Perry County on September 16, 2015,

and September 22, 2015. A different teller -employee was present at each of

the two robberies, resulting in two different victims.                 The third robbery

occurred at    a   different banking institution one week later,        in Adams   County,

on September 29, 2015.

        On    August       11,   2016,     following   review   of Tilden's   Presentence

Investigation Report ("PSI"), Tilden received             a   sentence, on each count, of

twenty-four (24) to sixty (60) months' imprisonment, each sentence to run

consecutively. The trial court directed this sentence to run consecutively to

the sentence imposed for robbery in Adams County.

        Tilden filed   a   timely appeal. On October 4, 2016, he filed        a   Pa.R.A.P.

1925(b) concise statement of matters complained of on appeal. On appeal,

Tilden raises the following issue:

        Did   the trial court err in not running [Tilden's] sentence
        concurrently to that of Adam's County in that [Tilden] was
        alleging a crime spree being the result of his drug addiction?

Appellant's Brief at 8.




                                               -2
J   -S07022-17


        The Commonwealth argues the sentencing court acted within                    its

discretion in imposing Tilden's sentences consecutively.              It further argues
that Tilden's Rule 2119(f) statement2       is   technically deficient, and thus he has

failed to raise   a   substantial question that justifies review of the discretionary

aspect of his sentence. We agree.

        A challenge to the     discretionary aspects of   a   sentence does not entitle

an appellant to review as a matter of right.            Rather, before this Court can

address such      a   discretionary challenge, an appellant must comply with the

following requirements:

        An   appellant challenging the discretionary aspects of his
        sentence must invoke the Superior Court's jurisdiction on appeal
        by satisfying a four-part test: (1) whether appellant has filed a
        timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
        the issue was properly preserved at sentencing or in a motion to
        reconsider and modify sentence, see Pa.R.Crim.P. 2119(f); (3)
        whether appellant's brief has a fatal defect, Pa.R.A.P. 2119(f);
        and (4) whether there is a substantial question that the sentence
        appealed from is not appropriate under the Sentencing Code.
Commonwealth v. Swop, 123 A.3d 333, 337                   (Pa. Super. 2015), quoting

Commonwealth v. Allen, 24 A.3d 1058, 1064                (Pa. Super. 2011).




2
    An appellant who challenges the discretionary aspects of a sentence in a
criminal matter shall set forth in a separate section of the brief a concise
statement of the reasons relied upon for allowance of appeal with respect to
the discretionary aspects of a sentence. The statement shall immediately
precede the argument on the merits with respect to the discretionary
aspects of the sentence. See Pa.R.A.P. 2119.



                                          -3
J   -S07022-17


        Presently, Tilden filed   a   timely notice of appeal, but did not preserve

his issue in a post -sentence motion challenging the discretionary aspects of

his sentence.      However, during Tilden's sentencing proceeding, he presented

to the court the specific issue later raised in his Rule 1925(b) statement.

N.T. Sentencing Hearing,        8/11/16, at 6-9; Appellant's Brief, at 8.                   Thus,

Tilden effectively preserved his issue for appeal.3

        A substantial question as to the inappropriateness of a sentence exists

where the appellant "sets forth          a       plausible argument that the sentence

violated   a   provision of the sentencing code or             is   contrary to the fundamental

norms of the sentencing process."                Commonwealth v. Naranjo,                 53 A.3d

66, 72 (Pa. Super. 2012) (citations and quotations omitted).                        On appeal, a

defendant must provide, in writing,          a   statement specifying the following: (1)

where their sentence falls in the sentencing guidelines, (2) what provision of

the sentencing code has been violated, (3) what fundamental norm the

sentence violated, and (4) the manner in which it violated the norm.                      Id.
        Within this framework, "[a] defendant may raise                   a   substantial question

that   a   sentence   is   not appropriate        .   .   .   where he receives consecutive



3 "Issues challenging the discretionary aspects of a sentence must be raised
in a post -sentence motion or by presenting the claim to the trial court during
the sentencing proceedings. Absent such efforts, an objection to a
discretionary aspect of a sentence is waived."           Commonwealth v.
Lamonda, 52 A.3d 365, 371 (Pa. Super. 2012) quoting Commonwealth v.
Shugars, 895 A.2d 1270, 1273-74 (Pa. Super. 2006).



                                             -4
J   -S07022-17


sentences within the guideline ranges if the case involves circumstances

where the application of the guidelines would be clearly unreasonable,

resulting in an excessive sentence." Commonwealth v. Dodge, 77 A.3d

1263, 1270 (Pa. Super. 2013).             An excessive sentencing claim made in

conjunction with an assertion that the court did not consider mitigating

factors may also raise        a   substantial question.     See Commonwealth v.

Perry, 883 A.2d 599, 602          (Pa. Super. 2005).

        Here, Tilden's Rule 2119(f) statement outlines six reasons he believes

present   a   substantial question for appeal. Appellant's Brief, at 10. Taken in

aggregate, reasons (1), (2), (3), (5) and (6) address Tilden's contention that

the trial court did not address or consider his drug addiction either as                a


mitigating factor or as the nexus of what he avers was          a   three -robbery crime

spree constituting    a   single criminal episode.     Reason (4) addresses Tilden's

compromised ability to make the victims of his robberies whole.

        Noticeably absent from          Tilden's    Rule   2119(f) Statement      is   an

identification of where within the sentencing guidelines his sentence falls or

any assertion that his sentence was imposed in violation of the sentencing

guidelines.      These elements are required.          See Naranjo, 53 A.3d at 72.

Additionally, Tilden proffers no reason nor cites to authority suggesting that

imposition of his sentence "violates       a    particular provision of the Sentencing

Code or is contrary to the fundamental norms underlying the sentencing

process."      Commonwealth v. Johnson, 873 A.2d 704, 708                   (Pa. Super.



                                           -5
J   -S07022-17


2005).       Also noticeably absent from Tilden's Rule 2119(f) Statement is              a


claim that imposition of consecutive sentences has resulted in an excessive

sentence. Dodge, supra; Perry, supra.4

        We     agree    with   the        Commonwealth   that Tilden's Rule       2119(f)

statement      is   technically deficient.     Commonwealth's Brief at 4.         Tilden's

sentence falls within the lower end of the standard range of the sentencing

guidelines, and he offers no legitimate argument suggesting the imposition

of consecutive sentences             is    unreasonable or results    in    an   excessive

punishment.

        Tilden's Rule 2119(f) statement fails to raise       a   substantial question to

justify review of the discretionary aspect of his sentence.                We, therefore,

may not review the merits of his claim.

        Judgment of sentence affirmed.

        Judge Musmanno joins the Memorandum, Judge Bowes concurs in the

result.

4
   We note that the court considered Tilden's PSI report.          Where the
sentencing judge had the benefit of a PSI report, it will be presumed that he
or she was aware of the relevant information regarding the defendant's
character and weighed those considerations along with mitigating statutory
factors. Commonwealth v. Boyer, 856 A.2d 149, 154 (Pa. Super. 2004).
Moreover, each robbery perpetrated by Tilden involved different individual
victims, occurred approximately one week apart from one another and took
place in two different jurisdictions. The crimes are not related factually or
temporally, and thus do not constitute a single criminal episode. See 18
Pa.C.S.   §110(1)(ii). Further, at Tilden's sentencing hearing, he
acknowledged the Commonwealth agreed to the lower end of the standard
sentencing range. N.T. Sentencing Hearing, 8/11/16, at 6.


                                              -6
J   -S07022-17


Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 4/4/2017




                     -7